      Case 3:18-cv-07502-WHA Document 69 Filed 03/01/19 Page 1 of 2



 1   Keith A. Custis
       kcustis@custislawpc.com
 2   CUSTIS LAW, P.C.
 3   1875 Century Park East, Suite 700
     Los Angeles, California 90067
 4   (213) 863-4276

 5   Ashley Keller (pro hac vice)
       ack@kellerlenkner.com
 6   Travis Lenkner (pro hac vice)
 7     tdl@kellerlenkner.com
     Tom Kayes (pro hac vice)
 8     tk@kellerlenkner.com
     KELLER LENKNER LLC
 9   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
10
     (312) 741-5220
11
     Warren Postman (pro hac vice)
12     wdp@kellerlenkner.com
     KELLER LENKNER LLC
13   1300 I Street, N.W., Suite 400E
     Washington, D.C. 20005
14
     (202) 749-8334
15
     Attorneys for Petitioners
16
                                  UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
18
     VICTORIA ABARCA, et al.,                      No. 3:18-cv-07502-WHA
19

20                         Petitioners,            NOTICE OF VOLUNTARY
                                                   DISMISSAL WITHOUT PREJUDICE
21          v.
                                                   Judge:   Hon. William H. Alsup
22   LYFT, INC.,
23
                           Respondent.
24

25

26

27

28
                                                                    NOTICE OF VOLUNTARY
                                                             DISMISSAL WITHOUT PREJUDICE
                                                                 CASE NO. 3:18-CV-7502-WHA
       Case 3:18-cv-07502-WHA Document 69 Filed 03/01/19 Page 2 of 2



 1          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

 2   Petitioners voluntarily dismiss, without prejudice, their Petition For Order Compelling Arbitration

 3   (ECF No. 1) against Respondent Lyft, Inc. Lyft has not yet filed an answer or a motion for summary

 4   judgment. See Fed. R. Civ. P. 41(a)(1)(A)(i).

 5
     Date: March 1, 2019                  Respectfully submitted,
 6

 7                                        /s/ Ashley Keller_____________
                                          Ashley Keller (pro hac vice)
 8                                          ack@kellerlenkner.com
                                          Travis Lenkner (pro hac vice)
 9                                          tdl@kellerlenkner.com
                                          Tom Kayes (pro hac vice)
10
                                            tk@kellerlenkner.com
11                                        KELLER LENKNER LLC
                                          150 N. Riverside Plaza, Suite 4270
12                                        Chicago, Illinois 60606
                                          (312) 741-5220
13
                                          Warren Postman (pro hac vice)
14
                                            wdp@kellerlenkner.com
15                                        KELLER LENKNER LLC
                                          1300 I Street, N.W., Suite 400E
16                                        Washington, D.C. 20005
                                          (202) 749-8334
17
                                          Keith A. Custis
18
                                            kcustis@custislawpc.com
19                                        CUSTIS LAW, P.C.
                                          1875 Century Park East, Suite 700
20                                        Los Angeles, California 90067
                                          (213) 863-4276
21

22                                        Attorneys for Petitioners

23

24

25

26

27

28
                                                                             NOTICE OF VOLUNTARY
                                                                      DISMISSAL WITHOUT PREJUDICE
                                                                          CASE NO. 3:18-CV-7502-WHA
